Citation Nr: 1138599	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  The Veteran had further military service from September 1980 to November 1982; however, because his discharge following this period was other than honorable, he is not eligible for VA benefits for this period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in January 2010, at which time it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this claim was previously remanded by the Board in January 2010 to provide the Veteran a VA orthopedic examination.  Such an examination was scheduled for February 2010; however, he failed to report for his examination, and his appeal was returned to the Board.  Pursuant to 38 C.F.R. § 3.655 (2011), when a Veteran fails to report for VA examination, his claim may be considered based solely on the evidence already of record.  

In the present case, however, the Veteran submitted a January 2011 written statement in which he reported he had not received any notice of a VA medical examination.  The Board observes that the Veteran has relocated on at least one occasion during the pendency of this appeal.  As the examination notification letter is not of record, the Board is unable to verify that it was sent to the proper address in a timely manner.  Accepting as credible the Veteran's claim that he did not receive timely notification of his VA examination, the Board finds this claim must be remanded to again afford the Veteran a VA orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic/podiatric examination to determine the severity of his service-connected residuals of a right ankle fracture.  All necessary tests, to include x-rays, should be included to determine the level of severity of the Veteran's right ankle disability.  The examiner should make specific note of the claimed overcompensation of the right foot due to left foot disabilities, and should determine to what extent the right ankle is disabled.  The examiner should indicate complete range of motion in degrees for the ankle and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the ankle joint.  The examiner should also state whether any limitation of motion is mild, moderate, or severe in nature.  Additionally, the examiner should give an opinion as to what extent, if any, the service-connected right ankle disorder has in the Veteran's ability to maintain gainful employment.  

2.  If and only if the Veteran fails to report for his scheduled VA examination, the RO should obtain a copy of the VA examination notification letter, or similar proof that the Veteran was afforded timely notification of the time, date, and location of his VA examination.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

